PER CURIAM.
Lloyd Williams appeals his convictions for possession of cocaine, resisting arrest without violence, possession of drug paraphernalia, and giving a false name, arguing that the trial court erred in denying his motion to suppress. Because appellant’s equal protection argument was not raised below, it was not preserved for appeal. See McCellan v. State, 768 So.2d 1098 (Fla. 1st DCA 1999). We have examined the facts adduced at the suppression hearing, and we find that fundamental error did not occur.
AFFIRMED.
BARFIELD, VAN NORTWICK, AND LEWIS, JJ., concur.